DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (U.S. Pub. No. 2020/0106181, hereafter "Avser") in view of Sanderson (U.S. Pub. No. 2009/0064517, hereafter "Sanderson").
Regarding claim 1, Avser teaches (Fig. 7) an antenna comprising: a planar substrate (140), the planar substrate (140) configured to extend along a longitudinal plane (y-z plane) and having a first side (a first side of 140) and a second side (a second side of 140) opposite the first side (first side of 140); an antenna element (40) coupled the planar substrate (140), an antenna connector (98-1A, 98-1B) coupled to the planar substrate (140) and further coupled to the antenna element (40).
Avser does not teach the antenna comprising at least a portion of the planar substrate comprising indicia wherein said indicia collectively forms the measuring instrument.
However, Sanderson teaches (Fig. 2) a measuring instrument comprising at least a portion of a planar substrate (50) comprising indicia (68) wherein said indicia (68) collectively forms the measuring instrument. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanderson to 
Regarding claim 2, Avser in view of Sanderson teaches (Avser Figs. 2, 7) the measuring instrument of claim 1, wherein the antenna element (40) is configured to operate with a frequency range between and inclusive of 600 MHz and 6000 MHz (26, Par. 45).
Regarding claim 3, Avser in view of Sanderson teaches (Avser Fig. 7) the measuring instrument of claim 1, wherein each of a plurality of antenna elements (40, array 60) is coupled to the planar substrate (140). 
Regarding claim 4
Regarding claim 6, Avser in view of Sanderson teaches (Avser Fig. 7) the measuring instrument of claim 1, wherein the antenna element (40) is embedded (Par. 89, “Antennas 40 in phased array antenna 60 may be mounted at a surface of substrate 140 or may be partially or completely embedded within substrate 140 (e.g., within a single layer of substrate 140 or within multiple layers of substrate 140)”) within the planar substrate (140).
Regarding claim 7, Avser in view of Sanderson teaches (Avser Fig. 7) the measuring instrument of claim 1, wherein the antenna connector (98-1A, 98-1B) is disposed on the first side (first side of 140) of the planar substrate (140).
Regarding claim 8, Avser teaches (Figs. 5, 7) an antenna element (40).
Avser does not teach a measuring instrument including the antenna element coupled therewith.
However, Sanderson teaches (Fig. 2) a measuring instrument (50) including an antenna element coupled therewith (Sanderson Par. 20, “Connectivity with other electronic devices is also contemplated and may include . . . an antenna”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avser to couple an antenna element to a measuring instrument as taught by Sanderson in order to have connectivity between an antenna and a cellular phone (Sanderson Par. 20, “Connectivity with other electronic devices is also contemplated and may include structures such as a USB port, a wireless port, an antenna, etc., and may connect to a special or general purpose computer (laptop or desktop), PDA, camera, scanner, printer, microphone, consumer electronic device, cellular phone, or the like”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (U.S. Pub. No. 2020/0106181, hereafter "Avser") in view of Sanderson (U.S. Pub. No. 2009/0064517, hereafter "Sanderson") as applied to claim 1 above, and further in view of Cruickshanks (U.S. 9,599,447, hereafter "Cruickshanks").
Regarding claim 5, Avser in view of Sanderson teaches (Sanderson Fig. 2) the measuring instrument of claim 1, wherein the measuring instrument comprises: a metric ruler and an inch ruler (Sanderson Par. 15, “To demarcate the length, a plurality of distance markings 68 in at least one unit of measurement (e.g., inches, centimeters, feet, meters, etc.)”) (emphasis added).  
Avser in view of Sanderson does not explicitly teach the measuring instrument of claim 1, wherein the measuring instrument comprises: a protractor. 
However, Cruickshanks teaches (Figs. 1, 2) a measuring instrument (1, 2, 3) comprising a protractor (3).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avser in view of Sanderson to have the measuring instrument comprise: a metric ruler, an inch ruler, and a protractor as taught by Cruickshanks in order to efficiently measure angles and scales (Cruickshanks Col. 3, lines 22-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.C./Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845